Citation Nr: 0403869	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  00-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether reduction of a 50 percent rating for service-
connected schizophrenia was warranted.

2.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to June 
1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that 
implemented a reduction to 10 percent of the 50 percent 
rating assigned for service-connected schizophrenia, 
effective October 1, 2000.  This case was remanded by the 
Board in June 2001.  On March 14, 2003, the Board issued a 
decision which determined that the reduction of the 50 
percent rating for the veteran's service-connected 
schizophrenia was proper, and which denied entitlement to a 
rating in excess of 10 percent for schizophrenia.  The 
veteran appealed the Board's March 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Court, in an October 2003 order, granted a Joint 
Motion for Remand filed by the parties to the appeal, and 
vacated and remanded the Board's March 2003 decision.  The 
case was thereafter returned to the Board.

Although the veteran was represented by an attorney before 
the Court, he has not appointed that attorney as his 
representative before VA, and has not otherwise appointed a 
representative in connection with the instant appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Briefly, the Joint Motion for Remand concluded that, as to 
the issue of whether reduction of a 50 percent rating for 
service-connected schizophrenia was warranted, the Board 
failed to adequately explain how the veteran had been 
properly informed of the information and evidence necessary 
to substantiate that claim, and how he had been properly 
advised of the respective burdens of he and VA in obtaining 
evidence in connection with that claim.

As to the issue of entitlement to an increased rating for 
schizophrenia, the Joint Motion for Remand concluded that 
this issue was inextricably intertwined with the reduction 
issue, and did not identify any specific deficiencies in the 
Board's March 2003 decision as to that claim.

On review of the record it appears that while the RO has 
advised the veteran of the information and evidence necessary 
to substantiate his claim for an increased rating for 
schizophrenia, the veteran has not been so advised with 
respect to the claim for restoration of a 50 percent 
evaluation for schizophrenia.  Nor has he been advised of 
which evidence would be obtained by him and which evidence 
would be retrieved by VA in connection with the reduction 
issue in compliance with 38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
is consequently of the opinion that a remand is required in 
order to ensure that the veteran receives the assistance to 
which he is entitled under the VCAA and the implementing 
regulations.  See generally, Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter explaining the VCAA that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claims.  
The letter should also specifically 
inform the veteran of which portion 
of the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on his 
behalf, and request that the veteran 
provide any evidence in his 
possession that pertains to his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the claims 
on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the originating agencies to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


